F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            AUG 7 2001
                               TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,
             Plaintiff-Appellee,                        No. 00-3381
 v.                                            (D.C. No. 00-CV-3088-JWL)
 CODY D. GLOVER,                                         (D. Kan.)
             Defendant-Appellant.


                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Appellant Cody D. Glover seeks to appeal from the denial of his 28 U.S.C.

§ 2255 motion to vacate, set aside, or correct his Hobbs Act robbery sentence

under 18 U.S.C. § 1951. Appellant challenged the constitutionality of the Act’s


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
jurisdictional predicate and this court’s precedent approving the same, citing as

persuasive authority the dissenting opinion in United States v. Hickman, 179 F.3d

230, 231-33 (5th Cir. 1999) (per curiam), cert. denied, Hickman v. United States,

530 U.S. 1203 (2000). The district court denied both Appellant’s § 2255 motion

and his application for a certificate of appealability. Appellant then sought to

appeal the district court’s denial of his § 2255 motion and requested an initial

hearing en banc in this court. On March 19, 2001, this court denied Appellant’s

request for an initial hearing en banc. Pursuant to Federal Rule of Appellate

Procedure 22(b), Appellant’s notice of appeal is deemed a renewed application for

a certificate of appealability.

      In order for this court to grant a certificate of appealability, Appellant must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate that “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotations omitted).

      The constitutionality of the Hobbs Act’s jurisdictional predicate was settled

in United States v. Bolton, 68 F.3d 396, 399 (10th Cir. 1995), cert. denied, 516

U.S. 1137 (1996), and reaffirmed in United States v. Malone, 222 F.3d 1286,


                                         -2-
1294 (10th Cir.), cert. denied, __ U.S. __, 121 S. Ct. 605 (2000). In addition, the

Supreme Court has also denied certiorari in Hickman. See Hickman v. United

States, 530 U.S. 1203 (2000). Because the issue is settled in this circuit and not

disputed by the Supreme Court, we cannot say that “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner.” Slack v. McDaniel, 529 U.S. 473 (2000)

(quotations omitted).

      For the reasons stated above, Appellant’s request for a certificate of

appealability is DENIED and the case DISMISSED.



                                               Entered for the Court

                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-